Exhibit 99.2 Second Quarter 2011 Supplemental Financial Information The Company and a joint venture acquired Reveal (formerly Millennium Warner Center), a 438-unit community located in Woodland Hills, California. The property consists of nine floor plans and features two swimming pools, two zen gardens, fitness center, tanning and massage rooms, clubhouse, business center, and two dog runs. Reveal is close to local public transportation and provides residents with easy access to job centers, shopping and entertainment. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – June 30, 2011 S-5 Capitalization Data – June 30, 2011 S-6 Property Operating Results – Quarters ended June 30, 2011 and 2010 S-7 Property Operating Results – Six months ended June 30, 2011 and 2010 S-7.1 Revenue by County – Quarters ended June 30, 2011, June 30, 2010 and March 31, 2011 S-8 Revenue by County – Six months ended June 30, 2011 and 2010 S-8.1 Development Pipeline – June 30, 2011 S-9 Redevelopment Pipeline and Capital Expenditures – June 30, 2011 S-10 Co-Investments – June 30, 2011 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – June 30, 2011 S-12 Income From Discontinued Operations and Selected Financial Data - June 30, 2011 S-13 Assumptions for Midpoint of 2uidance S-14 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-15 New Residential Supply Data S-16 Exhibit A - Property List by Region 1 - 4 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results (Dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating Depreciation General and administrative Earnings from operations Interest expense before amortization ) Amortization expense ) Interest and other income Equity income (loss) in co-investments ) ) ) Loss on early retirement of debt ) Income before discontinued operations Income from discontinued operations Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of cash paid to redeem preferred stock and units over the carrying value ) - ) - Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Selected Line Item Detail Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees from affiliates Management $ Development and redevelopment 50 Management and other fees from affiliates $ Property operating expenses Real estate taxes $ Administrative Maintenance and repairs Utilities Property management fees and insurance Property operating expenses $ General and administrative General and administrative $ Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Marketable securities and other interest income $ Notes receivable Gain from sale of marketable securities - Interest and other income $ Equity income (loss) in co-investments Equity income (loss) from joint ventures $ ) $ ) $ ) $ ) Income from preferred equity investments - - Equity income (loss) from joint ventures $ $ ) $ ) $ ) Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions 75 Third-party ownership interest Noncontrolling interest $ See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations (Dollars in thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Funds from operations Net income available to common stockholders $ Adjustments: Depreciation Gains not included in FFO, net of internal disposition costs (1) ) - ) - Noncontrolling interest and co-investments (2) Funds from operations $ FFO per share-diluted $ Components of the change in FFO Non-core items: Acquisition costs (3) - - Loss on early retirement of debt ) ) Excess of cash paid to redeem preferred stock and units over the carrying value - - (Gain) on sales of marketable securities - ) ) ) Co-Investment - acquisition fee income - - - ) Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ Changes in core items: Same-property NOI $ $ Non-same property NOI Management and other fees from affiliates Equity income (loss) from joint ventures ) Interest and other income ) ) Interest and amortization expense ) ) General and administrative ) Other items, net $ $ Weighted average number of shares outstanding diluted (4) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. Amount includes the following adjustments for the three and six months ended June 30, 2011: (i) noncontrolling interest related to Operating Partnership units totaling $1.0 million and $1.6 million, respectively (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $1.7 million and $4.3 million, respectively. Includes $0.3 million for organizational costs related to the formation of the Wesco and Cadence joint ventures. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) June 30, 2011 December 31, 2010 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Unsecured bonds - Other liabilities Derivative liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Series H cumulative redeemable preferred stock, liquidation value - Series F cumulative redeemable preferred stock, liquidation value - Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - June 30, 2011 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 68 % $ % Variable rate - secured (1) 11 % % Total mortgage notes payable 79 % % Unsecured bonds 12 % % Line of credit - secured (2)(3) 9
